      Case 3:19-cv-04922-RV-EMT Document 12 Filed 06/26/20 Page 1 of 2




            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION


SHAWN STEVEN GIRARD,
SRCJ Inmate No. 99015707,
     Plaintiff,

vs.                                               Case No.: 3:19cv4922/RV/EMT

SHERIFF BOB JOHNSON and
WELLPATH MEDICAL,
     Defendants.
___________________________/
                                    ORDER
      This cause comes on for consideration upon the chief magistrate judge’s

Report and Recommendation dated May 22, 2020 (ECF No. 11). The court is unable

to provide Plaintiff a copy of the Report and Recommendation due to the fact that

Plaintiff did not update his address upon being released from the Santa Rosa County

Jail. Nevertheless, having considered the Report and Recommendation, I have

determined the Report and Recommendation should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The chief magistrate judge’s Report and Recommendation is adopted

and incorporated by reference in this order.
       Case 3:19-cv-04922-RV-EMT Document 12 Filed 06/26/20 Page 2 of 2



                                                                            Page 2 of 2

       2.     This case is DISMISSED without prejudice for Plaintiff=s failure to

comply with an order of the court and failure to keep the court apprised of his current

address.

       DONE AND ORDERED this 26th day of June, 2020.



                                 /s/ Roger Vinson
                                 ROGER VINSON
                                 SENIOR UNITED STATES DISTRICT JUDGE




Case No. 3:19cv4922/RV/EMT
